Reeves, P. J. Appellant insists that the sidewalk was not dangerous. The true test is, was it in a reasonably safe condition for the use of persons traveling over it, using ordinary care for their personal safety ? This question was fairly submitted to the jury, and they found that it was not. We are riot inclined to disturb their finding. We think the evidence will support the verdict on this point. It- is also urged that appellee was not using the degree of care that the law imposed on her. The only support for this contention is that she was not looking down at the time of the accident—was not using her eyes to direct her footsteps. If we understand the position of appellant on this point, it is that unless a person is constantly looking at the place where he is about to put his foot he is guilty of negligence. We think this states the duty of one passing along a public sidewalk too strongly. This would be the highest degree of care, while the law only requires ordinary care. It is conceded that one may not shut his eyes and blindly walk into danger but that a foot passenger upon a public sidewalk is bound to keep his eyes, at every step, upon the place where the next step is about to be taken, we can not concede. In passing-over a known dangerous place such, undoubtedly, would be the rule, but we can not assent to the position that this must be the uniform and constant rule, in order to exempt one from negligence. Owen v. City of Chicago, 10 Ill. App. 465. Appellee says she did not know of the defect in the walk, and she had a right to presume that the walk was safe. City of Macomb v. Smithers, 6 Ill. App. 470; City of Chicago v. Hickok, 16 Ill. App. 142. Upon the whole evidence we think appellee was exercising the degree of care which the law imposed upon her. We perceive no error in giving or refusing instructions. The first of the plaintiff’s given instructions could not, when read with the other instructions in the case, have misled the jury. The criticism upon the second and fourth is verbal, and, while strict accuracy was not observed in drawing these instructions, we find in them no reversible error. We do not see how, if the sidewalk was unsafe, it could be said to be in a reasonable condition of repair, which meets the objection in the fifth instruction. The sixth instruction, as copied in the record, it is conceded, was not given on the trial which resulted in the judgment now before us. The instructions asked by defendant which were refused by the court, were properly refused. The judgment of the Circuit Court is affirmed. Judgment affirmed.